Title: To George Washington from Captain Henry Lee, Jr., 20 January 1778
From: Lee, Henry Jr.
To: Washington, George



Dr Sir
[Pa.] Jany 20th 78.

We have at length ascertained the real loss of this day’s action. Four privates belonging to the square patrole were taken, I am told they made brave resistance, & that some of them were badly wounded. The Quarter-master-sergeant who imprudently ran from our quarters prior to the commencement of the skirmish was also taken. The loss sustained stands thus:
Taken one sergeant. four privates. four horses.
wounded. One Lieutenant. Two privates.
By what we can learn from the people of Darby the enemy loss is as follows.
wounded One commissioned officer, One sergeant, Three privates.
dead. Three ditto.
Several horses disabled, one left dead on the road. I am much distressed with the fate of the patrole, especially for one poor fellow. He had been taken by the enemy during the last campaign, prospect of certain famine compelled him to enlist among them. Love of country urged him to desert. He enlisted with me. His youth, innocence, courage & fidelity has endeared him to me. I am convinced he will be discovered, & consequently must be hung. When we consider the cruelty exercised by British troops upon the unfortunate, I cannot view his conduct as criminal. My respect for his virtue & duty as his Captain has induced me to mention this matter. Could any possible mode of releif be devised, it would afford me true joy.
Capt. Nichols would be happy if he could be indulged with a flag to wait on Commodore Hammond. He thinks with this indulgence he

could certainly negotiate the exchange for Capt. Travis. By the same opportunity I could convey necessarys to my faithful soldiers. Yours sincerely

Heny Lee jr

